DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (US 9,522,248).
The Martin reference discloses a breathing assistance apparatus comprising a nasal pillow interface comprising a plurality of pillows 8 (see Figure 2), one or more mixing chambers (proximate reference numeral 1 in Figure 3A), a first lumen (unnumbered in Figure 3A, but is essentially defined by the cannulas associated with the pillows) associated with a first medical gas (see Oxygen flow in Figure 3A), a second lumen 35 associated with a second medical gas (see NO-containing gas flow in Figure 3A), wherein the first and second lumens are configured such that the first and second medical gases are mixed just prior to delivery to the patient (see Inhalation through patient’s nares in Figure 3A).
In regard to claims 2 and 3, see col. 12, lines 37-45.
In regard to claims 4, 5, 13 and 19, the triggering is based on the sensed NO concentration (see col. 12, lines 17-36).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,522,248) in view of Flanagan et al. (US 2014/0166009).
The Martin reference discloses a breathing assistance apparatus (supra) that triggers operation between inhalation and exhalation based on sensed NO concentration, but fails to disclose an explicit third lumen for sensing a trigger condition.  The Flanagan et al. reference discloses another breathing assistance apparatus that utilities a third lumen or trigger lumen (see unnumbered trigger lumens in Figure 2 to facilitate the conveyance of sensing pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Martin device to have a third lumen or trigger lumen (if not already) as, for example, taught by Flanagan et al. so as to facilitate the conveyance of sensing pressure.
In regard to claims 8, 12 and 18, the method as claimed would be inherent during normal use and operation of the apparatus defined by the combined teachings of Martin and Flanagan et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Landis et al. and Flanagan et al. references pertain to various breathing assistance devices with features similar to that of Applicant’s.






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649